*471The proponent of a summary judgment motion "must make a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issues of fact” (Alvarez v Prospect Hosp., 68 NY2d 320, 324; Carroll v St. Anthony’s High School, 226 AD2d 415). Once the movant has demonstrated such a showing, the burden shifts to the party opposing the motion to produce evidence in admissible form sufficient to establish the existence of any material issues of fact requiring a trial of the action (see, Zuckerman v City of New York, 49 NY2d 557, 562; Carroll v St. Anthony’s High School, supra).
The defendant demonstrated its entitlement to judgment as a matter of law (see, CPLR 3212 [b]; Zuckerman v City of New York, supra, at 562; Carroll v St. Anthony’s High School, supra) and the plaintiffs failed to proffer any evidence to establish the existence of triable issues of fact. Under these circumstances, summary judgment was properly granted to the defendant (see, Allou Health & Beauty Care v Syracuse Salon Distribs., 226 AD2d 411; Saint-Vil v Staluppi Car Sales, 226 AD2d 442; cf., Carroll v St. Anthony’s High School, supra). Bracken, J. P., O’Brien, Joy and Goldstein, JJ., concur.